          Case 3:18-cv-04312-VC Document 91 Filed 05/28/19 Page 1 of 6



CAREN P. SENCER, Bar No. 233488
KERIANNE R. STEELE, Bar No. 250897
ERIC WIESNER, Bar No. 259672
WEINBERG, ROGER & ROSENFELD
A Professional Corporation
1001 Marina Village Parkway, Suite 200
Alameda, California 94501
Telephone (510) 337-1001
Fax (510) 337-1023
E-Mail: courtnotices@unioncounsel.net
        csencer@unioncounsel.net
        ksteele@unioncounsel.net
        ewiesner@unioncounsel.net

SCOTT A. KRONLAND, Bar No. 171693
JEFFREY B. DEMAIN, Bar No. 126715
P. CASEY PITTS, Bar No. 262463
ALTSHULER BERZON LLP
177 Post Street, Suite 300
San Francisco, California 94108
Telephone: (415) 421-7151
Facsimile: (415) 362-8064
E-Mail: skronland@altshulerberzon.com
        jdemain@altshulerberzon.com
        cpitts@altshulerberzon.com


Attorneys for Defendant SERVICE EMPLOYEES
INTERNATIONAL UNION, LOCAL 521

Additional Counsel for additional Defendant listed on following page

                           UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION

JORGE BERMUDEZ, et al.,                            No. 3:18-cv-04312-VC

                            Plaintiffs,            MOTION FOR ADMINISTRATIVE
                                                   RELIEF REQUIRING MORE
       and                                         DEFINITE STATEMENT OF
                                                   PLAINTIFF VIRGINIA VALDEZ’S
                                                   CLAIM
SERVICE EMPLOYEES
INTERNATIONAL UNION, LOCAL 521,
and COUNTY OF SANTA CLARA,

                            Defendants.
         Case 3:18-cv-04312-VC Document 91 Filed 05/28/19 Page 2 of 6




JAMES R. WILLIAMS (S.B.#271253)
NANCY J. CLARK (S.B. #157839)
OFFICE OF THE COUNTY COUNSEL
70 West Hedding Street, East Wing, Ninth Floor
San Jose, California 95110-1770
Telephone: (408) 299-5900
Facsimile: (408) 292-7240
Email: Nancy.Clark@cco.sccgov.org

Attorneys for Defendant
COUNTY OF SANTA CLARA
           Case 3:18-cv-04312-VC Document 91 Filed 05/28/19 Page 3 of 6




       Pursuant to this Court’s May 16, 2019 Minute Order, Civil Local Rule 7-11, and Federal

Rules of Civil Procedure 10(b) and 12(e), Defendants SEIU Local 521 (“Local 521”) and County

of Santa Clara (“County”) (collectively “Defendants”) hereby move this Court to require

Plaintiff Virginia Valdez to file a Second Amended Complaint containing a more definite

statement of her claim that Defendants purportedly prevented her from resigning her membership

in SEIU Local 521 and excluding facts and legal theories relevant solely to the claims this Court

has already dismissed.1 Valdez should be required to provide this statement in order to permit

Defendants to understand the facts that provide the basis for her claim and the legal theories
Valdez is pursuing, to determine whether her claim is subject to a Rule 12 motion, and to

develop an appropriate plan for litigating her claim.

       Plaintiff Jorge Bermudez filed the original Complaint in this action on July 17, 2018.

Dkt. #1. Bermudez filed the First Amended Complaint on September 10, 2018, adding Plaintiffs

Angelica Pedrozo and Virgina Valdez as additional plaintiffs. FAC ¶¶2-3, Dkt. #21.

       On December 5, 2018, Defendants moved for summary judgment with respect to the two

claims they understood Plaintiffs to be asserting in this lawsuit—namely, the claims that former

fair-share fee payers are entitled to recover the fees they paid prior to the Supreme Court’s

decision in Janus v. AFSCME, Council 31, 138 S. Ct. 2448 (2018), and that individuals who paid

membership dues prior to Janus are entitled to recover their pre-Janus dues because they would
not have paid those dues absent the pre-Janus fair-share fee requirement. Dkt. #42. In their

opposition, Plaintiffs responded to Defendants’ arguments with respect to those two claims but

also contended that Valdez was pursuing a separate claim that the Defendants had limited the

ability of Local 521’s members to terminate their memberships in the union. Dkt. #48. This

Court granted summary judgment with respect to Plaintiffs’ first two claims but denied summary

judgment with respect to Valdez’s membership termination claim, concluding that “the parties


       1
         Valdez’s Second Amended Complaint should be limited to her membership termination
claim, and should not include any entirely new claims by Valdez or by the other Plaintiffs.




                                                 1
           Case 3:18-cv-04312-VC Document 91 Filed 05/28/19 Page 4 of 6



did not adequately address this issue in their papers.” Dkt. #82, at 3. The Court’s denial of

summary judgment was expressly made “without prejudice to either side filing an appropriate

motion on this claim at a later date.” Id.

       Through this motion, Defendants seek an order requiring Valdez to file a Second

Amended Complaint including a more definite statement of the facts giving rise to Valdez’s

membership termination claim and the legal theories Valdez is pursuing with respect to that

claim. Such an order is appropriate because Valdez’s claim is not set forth with adequate

specificity in Plaintiffs’ First Amended Complaint, Dkt. #21. Rather than relying on the facts

actually alleged in the First Amended Complaint, Valdez appears to premise her claim on events
that are referenced nowhere in the First Amended Complaint and that took place a year earlier

than the events alleged in the First Amended Complaint. See Dkt. #48, at 5.2 Further, Plaintiffs’

First Amended Complaint does not identify the specific legal theories Valdez intends to pursue

with respect to her membership termination claim, but instead combines that claim with the two

now-dismissed claims. Dkt. #21 ¶¶32-53 (setting forth Plaintiffs’ causes of action without

distinguishing Valdez’s membership termination claim from the other claims Plaintiffs were

pursuing).3 Valdez should be required to re-plead her membership termination claim in a

Second Amended Complaint that includes the specific facts supporting her claim and that sets

forth her legal theories in order to provide Defendants with an adequate opportunity to respond


       2
          In opposing summary judgment, Plaintiffs contended that the allegations regarding
Valdez’s claim were set forth in paragraphs 13, 17, and 19 of their First Amended Complaint.
See Dkt. #48, at 9. In moving for summary judgment, however, Defendants provided undisputed
factual evidence rebutting Valdez’s allegation that Defendants had “obstructed and delayed
Valdez’s efforts to terminate her membership” in 2017—which was the only allegation in any of
those paragraphs involving Valdez’s alleged attempts to resign. See Dkt. #42, at 5; Dkt. #46
¶¶19-20; see also Dkt. #57, at 11-13.
        3
          Although, in their opposition to Defendants’ summary judgment motion, Plaintiffs
asserted that the First Amended Complaint added a separate and distinct claim regarding
Valdez’s membership termination efforts to this lawsuit, the first three causes of action alleged in
the First Amended Complaint were identical in all relevant respects to the first three causes of
action alleged in the original Complaint (which was filed by Plaintiff Bermudez only), compare
Dkt. #21 ¶¶32-49, with Dkt. #1 ¶¶24-40, and the new cause of action added in the First Amended
Complaint (Plaintiffs’ Unfair Competition Law claim) also did not distinguish Valdez’s new
membership termination claim from the other claims, see Dkt. #21 ¶¶50-53.




                                                 2
           Case 3:18-cv-04312-VC Document 91 Filed 05/28/19 Page 5 of 6



to that claim. See Fed. R. Civ. Proc. 10(b) (“If doing so would promote clarity, each claim

founded on a separate transaction or occurrence … must be stated in a separate count or

defense.”); see also Bautista v. Los Angeles Cnty., 216 F.3d 837, 840 (9th Cir. 2000) (“Separate

counts will be required if necessary to enable the defendant to frame a responsive pleading or to

enable the court and the other parties to understand the claims.”).

       Requiring Valdez to file a Second Amended Complaint that sets forth her claim with

specificity and that eliminates those factual and legal allegations that are relevant only to the

claims this Court has already dismissed would not cause any prejudice to Plaintiffs. Under well-

established Ninth Circuit precedent, claims that have been dismissed on summary judgment need
not be included in a subsequent amended complaint in order for the amending party to preserve

its right to appeal the dismissal of those claims. USS-POSCO Industries v. Contra Costa County

Bldg. & Const. Trades Council, 31 F.3d 800, 811-12 (9th Cir. 1994); see also Lacey v. Maricopa

County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc) (“For claims dismissed with prejudice and

without leave to amend, we will not require that they be repled in a subsequent amended

complaint to preserve them for appeal.”).

       Accordingly, this Court should require Valdez to file a Second Amended Complaint

setting forth the factual and legal allegations supporting her claim that Defendants improperly

limited her ability to terminate her union membership, and eliminating all other factual and legal

allegations not necessary to support that claim.

Dated: May 28, 2019                                WEINBERG, ROGER & ROSENFELD
                                                   A Professional Corporation


                                                    /s/ Caren P. Sencer
                                         By:            CAREN P. SENCER
                                                        KERIANNE R. STEELE
                                                        ERIC WIESNER

                                                   Attorneys for Defendant SERVICE EMPLOYEES
                                                   INTERNATIONAL UNION, LOCAL 521




                                                   3
          Case 3:18-cv-04312-VC Document 91 Filed 05/28/19 Page 6 of 6




                                                 ALTSHULER BERZON LLP


                                                  /s/ P. Casey Pitts
Dated: May 28, 2019                     By:           SCOTT A. KRONLAND
                                                      JEFFREY B. DEMAIN
                                                      P. CASEY PITTS

                                                 Attorneys for Defendant SERVICE EMPLOYEES
                                                 INTERNATIONAL UNION, LOCAL 521



                                                 OFFICE OF THE COUNTY COUNSEL


                                                   /s/ Nancy J. Clark
Dated: May 28, 2019                    By:             NANCY J. CLARK

                                               Attorneys for Defendant
                                               COUNTY OF SANTA CLARA

                                      Signature Attestation

       Pursuant to Local Civil Rule 5-1(i)(3), I attest that concurrence in the filing of this

document has been obtained from each of the above signatories.

Dated: May 28, 2019                   By:     /s/ P. Casey Pitts
                                              P. CASEY PITTS




                                                 4
